NO. 12-01-00133-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CEDRICK WASHINGTON,§
		APPEAL FROM THE
APPELLANT

V.§
		COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
		HOUSTON COUNTY, TEXAS




	Cedrick Washington ("Appellant") appeals the revocation of his probation, adjudication of
guilt and his sentence to imprisonment for one year.  Appellant raises one issue on appeal.  We
affirm.

Background
	Pursuant to a plea bargain with the State of Texas (the "State"), Appellant pleaded guilty to
harboring a runaway child.  The trial court deferred finding Appellant guilty and placed him on
probation for a period of six months.  On August 2, 2001, the State filed a motion to proceed to
adjudication of guilt, alleging that Appellant had violated the terms of his probation.  A hearing was
held on the State's motion and the court found that Appellant had violated certain terms of his
probation as alleged.  The trial court revoked Appellant's probation and proceeded to adjudicate
Appellant guilty of harboring a runaway child.  However, prior to announcing Appellant's
punishment, the trial court stated:

	I know that I also set forth at the time when I placed you on community supervision that I thought this
was one of the more serious cases that I had on my docket and I thought you were getting a real
sweetheart of a deal for getting six months on community supervision and I told you then that if you
did not follow the terms of my community supervision that I was going to have the opportunity to
adjudicate you and that I would adjudicate you to the maximum amount that I could on this case. 
Didn't I?  I did say that, . . . and I meant that.


The trial judge then assessed Appellant's punishment at one year of confinement.

Preservation of Error Involving
Allegations of Predetermination of Sentence
	Appellant contends that the trial judge improperly predetermined the punishment to be
imposed on Appellant, without considering all available punishment options.  Article 42.12 § 5(b)
provides that "[a]fter an adjudication of guilt, all proceedings, including assessment of punishment
. . . and defendant's appeal continue as if the adjudication of guilt had not been deferred."  Tex.
Code. Crim. Proc. art. 42.12 § 5(b).  Thus, although we may not review a trial court's decision to 
proceed with an adjudication of guilt on the original charge, our consideration of issues related to
the trial court's assessment of punishment is appropriate. Id.
	Appellant contends that the trial court's actions violated his constitutional right to due
process.  Appellant cites McClenan v. State, 661 S.W.2d 108 (Tex. Crim. App. 1983) and Hull v.
State, 29 S.W.3d 602 (Tex. App.-Houston [1st Dist.] 2000), reversed, Hull v. State, No. 1812-00,
2002 Tex. Crim. App. LEXIS 16 (January 30, 2002), in support of his proposition that by
predetermining punishment, a trial judge commits reversible error.  However, in Fielding v. State,
719 S.W.2d 361 (Tex. App.-Dallas 1986, writ ref'd), the Dallas Court of Appeals held that the
appellant had waived any error by his failure to timely object or file a recusal motion, even where
the issue was raised in the appellant's motion for new trial.  See Fielding, 719 S.W.2d at 367, citing
Rogers v. State, 640 S.W.2d 248, 264 (Tex. Crim. App. 1982) (T.G. Davis, Dally, and W.C. Davis,
JJ., dissenting).  Further, the court of criminal appeals noted in McClenan that the appellant had filed
a motion to recuse.  See McClenan, 661 S.W.2d at 109.  Applying a similar rationale, the court of
criminal appeals recently overruled the decision of the First Court of Appeals in Hull v. State.  29
S.W.3d at 602.  Relying on Texas Rule of Appellate Procedure 33.1, the court held that the court of
appeals erred in concluding that the written conditions of probation somehow excused appellant from
objecting to the trial court's "zero-tolerance" policy toward the appellant's probation.   See Hull v.
State, 2002 Tex. Crim. App. LEXIS 16, at 3.  If the trial judge in the instant case committed errors
sufficient to warrant reversal on appeal, such errors deserved at least an objection or, better, a motion
to recuse.  See Fielding, 719 S.W.2d at 367.  As such, in accordance with the Texas Rules of
Appellate procedure and the recent decision of the court of criminal appeals on this issue, we hold
that Appellant, by his failure to timely object to the trial judge's statement allegedly indicative of the
trial judge's predetermination of punishment, waived his right to raise that issue on appeal.  See Hull
v. State, 2002 Tex. Crim. App. LEXIS 16, at 2; Tex. R. App. P. 33.1(a)(1)(A) ("As a prerequisite to
presenting a complaint for appellate review, the record must show that the complaint was made to
the trial court by a timely request, objection, or motion that stated the grounds for the ruling that the
complaining party sought from the trial court with sufficient specificity to make the trial court aware
of the complaint . . . ").
	Accordingly, the trial court's order revoking Appellant's probation and the sentence imposed
are affirmed.

   SAM GRIFFITH  
									   Justice


Opinion delivered February 20, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.















(PUBLISH)